DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered. By this amendment, claims 22, 29, 31, and 36 are amended and claims 22-41 are now pending in the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-25, 27-32, 34-39, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexander (U.S. Patent No. 7,515,964, previously cited) in view of Rusin (U.S. 2002/0107555, previously cited). Regarding claim 22, Alexander discloses an implantable medical device, comprising: an enclosure 136 (see Figures 6 and 8); circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8); a plurality of connectors 128 present within the connector assembly enclosure and positioned adjacently to form a portion of a lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end (see Figures 6 and 8); and a plurality of feedthrough pins 142, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 128 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin comprising a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure with the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend, each feedthrough pin having a first section extending from the base plate to the first bend, a second section directly connecting the first bend to the second bend, and third section extending from the second bend to corresponding connectors of the plurality of connectors (see Figure 6 reproduced below).

    PNG
    media_image1.png
    603
    602
    media_image1.png
    Greyscale

	However, Alexander fails to disclose each of the plurality of connectors being located at intermediate positions between the first end and the second end. Rusin teaches an implantable medical device, comprising: an enclosure 22 (see Figure 1); circuitry 28 within the enclosure (see Figure 3); a base plate 62 attached to the enclosure (see Figure 3); a connector assembly enclosure 16 coupled to the base plate (see Figure 3); a plurality of connectors 12/14 present within the connector assembly enclosure and positioned adjacently to form a lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end, each of the plurality of connectors being located at intermediate positions between the first end and the second end (see Figure 3); and a plurality of feedthrough pins 80/82, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 12/14 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see paragraph [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Alexander to dispose two or more (i.e. a plurality) of the connectors at an intermediate location between the first and second end, as taught by Rusin, because Applicant has not disclosed that the location of the connectors at an intermediate location provides an advantage, is used for a particular purpose, or solves a stated problem, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 23-25, Alexander discloses the invention substantially as claimed, but fails to disclose that the enclosure comprises a metal, the base plate comprises a metal, or the base plate is attached to the enclosure by a weld. Rusin teaches an implantable medical device assembly that includes an enclosure 22 housing circuitry 28 and a base plate 62 welded to the top of enclosure 22 (see Figures 1 and 3) to provide a hermetic seal (see paragraph [0033]). It would have been obvious to one having ordinary skill in the art prior to Applicant’s invention to modify the invention of Alexander such that the enclosure and base plate comprise metal and the base plate is attached to the enclosure by a weld, as taught by Rusin, in order to provide hermetic sealing and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 27, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Regarding claim 28, Alexander discloses that the connector enclosure comprises metal walls (see col. 5, ln. 35-37).
Regarding claim 29, Alexander discloses an implantable medical device, comprising: an enclosure 136 (see Figures 6 and 8); circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8); a plurality of connectors 128 present within the connector assembly enclosure and positioned adjacently to form a portion of a lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end (see Figures 6 and 8); and a plurality of feedthrough pins 142, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 128 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin comprising a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure, each feedthrough pin having a first section extending from the base plate to the first bend, a second section directly connecting the first bend to the second bend by extending in an outward direction toward an exterior wall of the connector assembly enclosure, and a third section extending from the second bend to the corresponding connector (see Figure 6 reproduced above). However, Alexander fails to disclose each of the plurality of connectors being located at intermediate positions between the first end and the second end. Rusin teaches an implantable medical device, comprising: an enclosure 22 (see Figure 1); circuitry 28 within the enclosure (see Figure 3); a base plate 62 attached to the enclosure (see Figure 3); a connector assembly enclosure 16 coupled to the base plate (see Figure 3); a plurality of connectors 12/14 present within the connector assembly enclosure and positioned adjacently to form a lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end, each of the plurality of connectors being located at intermediate positions between the first end and the second end (see Figure 3); and a plurality of feedthrough pins 80/82, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 12/14 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see paragraph [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Alexander to dispose two or more (i.e. a plurality) of the connectors at an intermediate location between the first and second end, as taught by Rusin, because Applicant has not disclosed that the location of the connectors at an intermediate location provides an advantage, is used for a particular purpose, or solves a stated problem, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 30-32, Alexander discloses the invention substantially as claimed, but fails to disclose that the enclosure comprises a metal, the base plate comprises a metal, or the base plate is attached to the enclosure by a weld. Rusin teaches an implantable medical device assembly that includes an enclosure 22 housing circuitry 28 and a base plate 62 welded to the top of enclosure 22 (see Figures 1 and 3) to provide a hermetic seal (see paragraph [0033]). It would have been obvious to one having ordinary skill in the art prior to Applicant’s invention to modify the invention of Alexander such that the enclosure and base plate comprise metal and the base plate is attached to the enclosure by a weld, as taught by Rusin, in order to provide hermetic sealing and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 34, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Regarding claim 35, Alexander discloses that the connector enclosure comprises metal walls (see col. 5, ln. 35-37).
Regarding claim 36, Alexander discloses a method of constructing an implantable medical device, comprising: providing an enclosure 136 (see Figures 6 and 8); coupling a connector assembly enclosure 113 to the enclosure (see Figures 6 and 8); placing circuitry within the enclosure (see col. 5, ln. 19-20); placing a plurality of connectors 138 within the connector assembly enclosure and so that the connectors are positioned adjacently to form a portion of a  lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end (see Figures 6 and 8); and electrically coupling each of the connectors of the plurality of connectors to corresponding feedthrough pins 142 of a plurality of feedthrough pins, each feedthrough pin of the plurality of feedthrough pins being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin of the plurality of feedthrough pins comprising a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure, each feedthrough pin of the plurality of feedthrough pins having a first section extending to the first bend with a second section directly connecting the first bend to the second bend and with a third section extending from the second bend to the corresponding electrical connector, the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend (see Figure 6 reproduced above). However, Alexander fails to disclose each of the plurality of connectors being located at intermediate positions between the first end and the second end. Rusin teaches an implantable medical device, comprising: an enclosure 22 (see Figure 1); circuitry 28 within the enclosure (see Figure 3); a base plate 62 attached to the enclosure (see Figure 3); a connector assembly enclosure 16 coupled to the base plate (see Figure 3); a plurality of connectors 12/14 present within the connector assembly enclosure and positioned adjacently to form a lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end, each of the plurality of connectors being located at intermediate positions between the first end and the second end (see Figure 3); and a plurality of feedthrough pins 80/82, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 12/14 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see paragraph [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Alexander to dispose two or more (i.e. a plurality) of the connectors at an intermediate location between the first and second end, as taught by Rusin, because Applicant has not disclosed that the location of the connectors at an intermediate location provides an advantage, is used for a particular purpose, or solves a stated problem, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 37-39, Alexander discloses the invention substantially as claimed, but fails to disclose that the enclosure comprises a metal, the base plate comprises a metal, or the base plate is attached to the enclosure by a weld. Rusin teaches an implantable medical device assembly that includes an enclosure 22 housing circuitry 28 and a base plate 62 welded to the top of enclosure 22 (see Figures 1 and 3) to provide a hermetic seal (see paragraph [0033]). It would have been obvious to one having ordinary skill in the art prior to Applicant’s invention to modify the invention of Alexander such that the enclosure and base plate comprise metal and the base plate is attached to the enclosure by a weld, as taught by Rusin, in order to provide hermetic sealing and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 41, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.

Claims 26, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexander in view of Rusin as applied to claims 22-25, 27-32, 34-39, and 41 above, and further in view of Dantanarayana (U.S. Patent No. 5,336,246, previously cited). Alexander in view of Rusin provides the invention substantially as claimed, but fails to disclose a support body and a plurality of conductors within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry. Dantanarayana teaches an implantable medical device comprising an enclosure 9 housing circuitry 15, a base plate 17, feed through pins 20a/21a/22a/23a, and a support body 29 and a plurality of conductors 32-35 within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry (see Figures 2 and 3 and col. 4, ln. 20-24). It would have been obvious to one having ordinary skill in the art before the Applicant’s invention to modify the invention of Alexander in view of Rusin to include a support body and a plurality of conductors within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry, as taught by Dantanayana, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 22-25, 27-32, 34-39, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rusin (U.S. 2002/0107555, cited above) in view of Alexander (U.S. Patent No. 7,515,964, cited above). Regarding claim 22, Rusin discloses an implantable medical device, comprising: an enclosure 22 (see Figure 1); circuitry 28 within the enclosure (see Figure 3); a base plate 62 attached to the enclosure (see Figure 3); a connector assembly enclosure 16 coupled to the base plate (see Figure 3); a plurality of connectors 12/14 present within the connector assembly enclosure and positioned adjacently to form a portion of a lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end, each of the plurality of connectors being located at intermediate positions between the first end and the second end (see Figure 3); and a plurality of feedthrough pins 80/82, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 12/14 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see paragraph [0036]), each feedthrough pin comprising a first bend and a second bend present within the connector assembly enclosure with the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend, each feedthrough pin having a first section directly connecting the base plate to the first bend, second section extending from the first bend to the second bend, and third section extending from the second bend to corresponding connectors of the plurality of connectors (see Figure 3 reproduced below).

    PNG
    media_image2.png
    881
    668
    media_image2.png
    Greyscale

	However, while Rusin discloses feedthrough pin 82 has a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure, Rusin fails to disclose that feedthrough pin 80 has two bends present within the connector assembly enclosure. Alexander teaches an implantable medical device, comprising: an enclosure 136 (see Figures 6 and 8); circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8); a plurality of connectors 128 present within the connector assembly enclosure (see Figures 6 and 8); and a plurality of feedthrough pins 142, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 128 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin comprising a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure with the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend (see Figure 6). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the invention of Rusin such that each of the feedthrough pins has a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure, as taught by Alexander, because Applicant has not disclosed that the number and location of bends provides an advantage, is used for a particular purpose, or solves a stated problem, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 23, Rusin discloses that the enclosure comprises a metal, stainless steel (see paragraph [0029]).
Regarding claim 24, Rusin discloses at paragraph [0033] that lid 62 (read: base plate) is joined to the enclosure 22 via laser welding. It is respectfully submitted that lid 62 must necessarily be a metal in order for welding to take place.
Regarding claim 25, Rusin discloses that the base plate is attached to the enclosure by a weld (see paragraph [0033]).
Regarding claim 27, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Regarding claim 28, Rusin discloses the invention substantially as claimed, but fails to disclose that the connector enclosure comprises metal walls. Alexander teaches an implantable medical device comprising an enclosure 136; circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); and a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8), wherein the connector enclosure comprises metal walls (see col. 5, ln. 35-37). It would have been obvious to one having ordinary skill in the art prior to Applicant’s invention to modify the invention of such that the connector enclosure comprises metal walls, as taught by Alexander, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 29, Rusin discloses an implantable medical device, comprising: an enclosure 22 (see Figure 1); circuitry 28 within the enclosure (see Figure 3); a base plate 62 attached to the enclosure (see Figure 3); a connector assembly enclosure 16 coupled to the base plate (see Figure 3); a plurality of connectors 12/14 present within the connector assembly enclosure and positioned adjacently to form a portion of a lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end, each of the plurality of connectors being located at intermediate positions between the first end and the second end (see Figure 3); and a plurality of feedthrough pins 80/82, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 12/14 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see paragraph [0036]), each feedthrough pin comprising a first bend and a second bend present within the connector assembly enclosure, each feedthrough pin having a first section extending from the base plate to the first bend, a second section directly connecting the first bend to the second bend by extending in an outward direction toward an exterior wall of the connector assembly enclosure, and a third section extending from the second bend to the corresponding connector (see Figure 3 reproduced above). However, while Rusin discloses feedthrough pin 82 has a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure, Rusin fails to disclose that feedthrough pin 80 has two bends present within the connector assembly enclosure. Alexander teaches an implantable medical device, comprising: an enclosure 136 (see Figures 6 and 8); circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8); a plurality of connectors 128 present within the connector assembly enclosure (see Figures 6 and 8); and a plurality of feedthrough pins 142, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 128 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin comprising a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure with the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend (see Figure 6). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the invention of Rusin such that each of the feedthrough pins has a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure, as taught by Alexander, because Applicant has not disclosed that the number and location of bends provides an advantage, is used for a particular purpose, or solves a stated problem, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 30, Rusin discloses that the enclosure comprises a metal, stainless steel (see paragraph [0029]).
Regarding claim 31, Rusin discloses a base plate 62 attached to the enclosure, the connector assembly enclosure being coupled to the base plate (see Figure 3). Further, Rusin discloses at paragraph [0033] that lid 62 (read: base plate) is joined to the enclosure 22 via laser welding. It is respectfully submitted that lid 62 must necessarily be a metal in order for welding to take place.
Regarding claim 32, Rusin discloses that the base plate is attached to the enclosure by a weld (see paragraph [0033]).
Regarding claim 34, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Regarding claim 35, Rusin discloses the invention substantially as claimed, but fails to disclose that the connector enclosure comprises metal walls. Alexander teaches an implantable medical device comprising an enclosure 136; circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); and a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8), wherein the connector enclosure comprises metal walls (see col. 5, ln. 35-37). It would have been obvious to one having ordinary skill in the art prior to Applicant’s invention to modify the invention of such that the connector enclosure comprises metal walls, as taught by Alexander, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 36, Rusin discloses a method of constructing an implantable medical device, comprising: providing an enclosure 22; coupling a connector assembly enclosure 16 to the enclosure; placing circuitry 28 within the enclosure; placing a plurality of connectors a plurality of connectors 12/14 present within the connector assembly enclosure and positioned adjacently to form a portion of a lead passageway within the connector assembly enclosure, the lead passageway having a first end and a second end, each of the plurality of connectors being located at intermediate positions between the first end and the second end (see Figure 3); and electrically coupling each of the connectors of the plurality of connectors to corresponding feedthrough pins 80/82 of a plurality of feedthrough pins, each feedthrough pin of the plurality of feedthrough pins being electrically coupled to the circuitry (see paragraph [0036]), each feedthrough pin of the plurality of feedthrough pins comprising a first bend and a second bend present within the connector assembly enclosure, each feedthrough pin of the plurality of feedthrough pins having a first section directly connecting the first bend with a second section extending from the first bend to the second bend and with a third section extending from the second bend to the corresponding electrical connector, the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend (see Figure 3 reproduced above). However, while Rusin discloses feedthrough pin 82 has a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure, Rusin fails to disclose that feedthrough pin 80 has two bends present within the connector assembly enclosure. Alexander teaches an implantable medical device, comprising: an enclosure 136 (see Figures 6 and 8); circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8); a plurality of connectors 128 present within the connector assembly enclosure (see Figures 6 and 8); and a plurality of feedthrough pins 142, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 128 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin comprising a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure with the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend (see Figure 6). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the invention of Rusin such that each of the feedthrough pins has a first bend present within the connector assembly enclosure and a second bend present within the connector assembly enclosure, as taught by Alexander, because Applicant has not disclosed that the number and location of bends provides an advantage, is used for a particular purpose, or solves a stated problem, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 37, Rusin discloses that the enclosure comprises a metal, stainless steel (see paragraph [0029]).
Regarding claim 38, Rusin discloses attaching a base plate 62 to the enclosure, the connector assembly enclosure being coupled to the base plate (see Figure 3). Further, Rusin discloses at paragraph [0033] that lid 62 (read: base plate) is joined to the enclosure 22 via laser welding. It is respectfully submitted that lid 62 must necessarily be a metal in order for welding to take place.
Regarding claim 39, Rusin discloses that the base plate is attached to the enclosure by a weld (see paragraph [0033]).
Regarding claim 41, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.

Claims 26, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rusin in view of Alexander as applied to claims 22-25, 27-32, 34-39, and 41 above, and further in view of Dantanarayana (U.S. Patent No. 5,336,246, cited by Applicant). Rusin in view of Alexander provides the invention substantially as claimed, but fails to disclose a support body and a plurality of conductors within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry. Dantanarayana teaches an implantable medical device comprising an enclosure 9 housing circuitry 15, a base plate 17, feed through pins 20a/21a/22a/23a, and a support body 29 and a plurality of conductors 32-35 within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry (see Figures 2 and 3 and col. 4, ln. 20-24). It would have been obvious to one having ordinary skill in the art before the Applicant’s invention to modify the invention of Rusin in view of Alexander to include a support body and a plurality of conductors within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry, as taught by Dantanayana, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792